Citation Nr: 0704004	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for the service-connected 
degenerative joint disease of the talonavicular joints, 
bilateral.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for degenerative joint disease, talonavicular 
joints, bilateral and denied service connection for bilateral 
knee, bilateral hip, and low back disabilities as being 
secondary to the service-connected disabilities of bilateral 
pes planus and/or degenerative joint disease, talonavicular 
joints, bilateral.

In July 2005, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

In December 2005, the case was remanded back to the RO, via 
the Appeals Management Center (AMC) for additional 
development and adjudicative action.  

Before returning the case to the Board, the AMC issued a 
rating decision in September 2006 that granted service 
connection for degenerative joint disease of the left hip and 
the right hip, a left and right knee disability with 
patellofemoral pain syndrome and degenerative changes, and a 
low back disability with degenerative disc disease and 
chronic lumbar strain.  The AMC assigned a 10 percent rating 
to each of these service-connected disabilities.  To the 
Board's knowledge, the veteran has not disagreed with the 
initial 10 percent ratings assigned for the service-connected 
right and left hip disabilities, right and left knee 
disabilities or the back disability.  

In statements, with evidence, received in October 2006 and 
thereafter, the veteran submitted the following additional 
three claims for consideration:  entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU), entitlement to secondary service 
connection for a kidney disorder, claimed as due to the use 
of anti-inflammatory drugs for his service-connected 
orthopedic conditions, and entitlement to secondary service 
connection for sleeplessness claimed as due to the service-
connected orthopedic conditions.  These matters are referred 
to the RO for appropriate action.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (2006) (for the Board to have 
jurisdiction of an issue, there must first be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, the VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal).
  
Accordingly, the only issue remaining on appeal before the 
Board at this time is that listed on the title page of this 
decision.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease (DJD) of the talonavicular joints, bilateral is 
productive of pain at the joints and limited motion of the 
foot.

2.  The veteran otherwise has a separate rating for service 
connection for bilateral pes planus that is severe, with 
objective evidence of marked deformity, pain and limited 
motion in both feet that is accentuated on manipulation and 
use.  


CONCLUSION OF LAW

The criteria for the assignment of a separate compensable 
rating for the service-connected degenerative joint disease 
at the talonavicular joints, bilateral, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a adequate notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, this was not done.  However, 
as discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court must, if a case is 
appealed to the Court, specifically review the Board's 
findings regarding such notice.  Considering the decisions in 
Pelegrini and Mayfield, the Board finds that the notice 
requirements have been satisfied in this matter, as discussed 
below.

In February 2002, January 2005, April 2005 and December 2005 
letters, the RO informed the veteran of its duty to assist 
him in substantiating his claims, and the effect of this duty 
upon his claims.  We therefore find that appropriate notice 
has been given in this case.  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim is 
being denied, no higher disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.  Moreover, the veteran was provided 
notice with regard to initial rating and effective dates 
pursuant to the holding in the Dingess case by way of the 
September 2006 SSOC.  

II.  Increased Rating

The veteran seeks a compensable rating for the service-
connected degenerative joint disease of the talonavicular 
joint, bilateral.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

At the outset, the Board points out that the veteran's 
bilateral foot disability was initially characterized as 
bilateral pes planus and degenerative joint disease, 
talonavicular joints, and the RO assigned a single 10 percent 
rating under Diagnostic Code 5276, pursuant to a June 1967 
rating decision for vocational rehabilitation purposes.  A 
subsequent rating decision issued in June 1968 separated the 
two disabilities and assigned a 10 percent rating for the 
service-connected bilateral pes planus, under Diagnostic Code 
5276, and assigned a noncompensable rating for the service-
connected bilateral degenerative arthritis of the 
talonavicular joints, bilateral, under Diagnostic Code 5003.  

In a September 2002 rating decision, the 10 percent rating 
for the service-connected pes planus was increased to 30 
percent.  In a December 2002 rating decision, the 
noncompensable rating for the service-connected degenerative 
joint disease of the talonavicular joints, bilateral, was 
confirmed and continued.  

The veteran's pes planus is rated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2006).  Under that code, severe 
bilateral flatfoot warrants a 30 percent rating where there 
is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  

The veteran's DJD at the talonavicular joints, bilateral, has 
been rated under Diagnostic Code 5010.  Under Diagnostic 
Code 5010, arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  The criteria 
pertaining to degenerative arthritis under Diagnostic Code 
5003 instruct to rate degenerative arthritis established by 
X-ray findings on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned where there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent rating is assigned 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  These ratings may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

According to VA examinations in August 2002, December 2002 
and January 2006, the veteran has pain, tenderness, and 
burning in his feet.  The veteran had rigid bilateral flat 
arches.  Range of motion of the ankles and foot joints, 
except of the medial, rigid arch were well within normal 
limits.  His gait was normal, slightly pronated, and swing 
and stance were normal and unrestricted.  The veteran had 
some functional limitations on standing and walking, and he 
did have abnormal weightbearing.  

X-rays of both feet from January 2006 revealed normal bony 
architecture of the feet.  Lateral views showed very minimal 
talonavicular narrowing with spurring superiorly on the 
navicular and there was an incidental spur noted on the heel 
on the right as well as the left.  The left lateral showed 
similar findings without the spur on the navicular.  The 
oblique views right and left showed no significant 
degenerative disease in the talonavicular joints, and were 
otherwise unremarkable.  

Regarding the veteran's bilateral foot disability as a whole, 
the Board points out that the 30 percent rating for the 
service-connected pes planus, in essence, subsumes the rating 
for degenerative joint disease of the talonavicular joints.  
Importantly, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  A claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  There do not appear to be 
separate and distinct manifestations that could be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  Pain and on manipulation of the feet and 
limitation of motion of the feet are manifestations in 
evaluating pes planus.  Pain and limitation of motion of the 
feet are also manifestations of the arthritis.  

The Board further notes that pain on use is considered a 
major factor in evaluating disability.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in 
this case, the veteran's pain on use is considered in the 30 
percent rating currently assigned for the veteran's bilateral 
pes planus.  On objective examination, the veteran's 
symptomatology associated with the pes planus was not 
distinguished from any symptoms associated with the 
arthritis.  For this reason, the Board finds that the 
veteran's pain on use of the feet due to pes planus cannot be 
distinguished from the veteran's arthritic pain and/or 
limited motion.  The veteran's complaints of pain on use are 
certainly credible; however, the veteran's arthritic pain 
must be considered part of the veteran's pes planus 
disability which is separately evaluated under Diagnostic 
Code 5276.  As such, because the same symptoms, pain and 
limited motion of the feet cannot be compensated under two 
different diagnostic codes, arthritic pain and limited 
motion, if any, does not warrant a compensable evaluation 
under Diagnostic Code 5010-5003.  38 C.F.R. § 4.14 (2006).


ORDER

A compensable rating for the service-connected degenerative 
joint disease of the talonavicular joint, bilateral, is 
denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


